Case 1:18-cv-00131-WES-PAS Document 18 Filed 04/15/19 Page 1 of 3 PageID #: 88



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF RHODE ISLAND


 Yovany Padilla

         Plaintiff,

 v.                                              Civil Action No. 1:18-cv-00131-WES-PAS

 PNC Bank, National Association

         Defendant.


                  DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

        Pursuant to Fed. R. Civ. P. 56, Defendant PNC Bank, National Association (“PNC”) hereby

moves for summary judgment on the sole claim asserted in the Complaint filed by Plaintiff Yovany

Padilla (“Padilla”).

        This matter arises from PNC’s foreclosure of a mortgage granted by Padilla and secured

by property located at 132-134 Hendricks Street, Central Falls, Rhode Island (the “Property”)

following Padilla’s default on the mortgage loan. Padilla alleges PNC breached the loan agreement

incorporating HUD regulations by, inter alia, failing to conduct a face-to-face meeting with Padilla

prior to notice of default and acceleration of the loan.

        As set forth in the accompanying Memorandum of Law, Padilla’s claim for breach of

contract and failure to comply with the terms of the mortgage prior to foreclosure fails as a matter

of law where Padilla failed to reaffirm the mortgage while in bankruptcy. By choosing not to

reaffirm the debt, Padilla effectively surrendered his right to contest PNC’s subsequent foreclosure

following his default on the mortgage. Thus, Padilla’s Complaint is insufficient as a matter of law

and PNC is entitled to summary judgment.




906279657-1
Case 1:18-cv-00131-WES-PAS Document 18 Filed 04/15/19 Page 2 of 3 PageID #: 89



        In support of this Motion, PNC relies on the accompanying Memorandum of Law in

Support of PNC Bank, National Association’s Motion for Summary Judgment and the Affidavit

of Shanna M. Boughton.

        WHEREFORE, PNC Bank, National Association respectfully requests this Court grant its

Motion for Summary Judgment and grant such other relief as this Court deems just and proper.



Dated: April 15, 2019                             Respectfully submitted,
                                                  PNC BANK, NATIONAL ASSOCIATION
                                                  By its attorney,

                                                  /s/ Shanna M. Boughton
                                                  Shanna M. Boughton, Esq. #8283
                                                  LeClairRyan PLLC
                                                  60 State Street
                                                  Twenty-Third Floor
                                                  Boston, Massachusetts 02109
                                                  Phone: (617) 502-5721
                                                  Fax: (617) 502-5735
                                                  Email: Shanna.Boughton@leclairryan.com




                                              2
906279657-1
Case 1:18-cv-00131-WES-PAS Document 18 Filed 04/15/19 Page 3 of 3 PageID #: 90



                                CERTIFICATE OF SERVICE

        I hereby certify that on April 15, 2019, a true copy of the within was filed and served

through the electronic filing system on the following:

John B. Ennis
1200 Reservoir Avenue
Cranston, Rhode Island 02920
Email: Jbelaw75@gmail.com

                                                     __/s/ Shanna M. Boughton____
                                                     Shanna M. Boughton




                                                3
906279657-1
